JUDGMENT ORDER

GOLDBERG, Senior Judge:
In accordance with the decision (August 27, 2004) and mandate (October 18, 2004) of the United States Court of Appeals for the Federal Circuit (“Federal Circuit”), Appeal No. 04-1084, reversing this Court’s decision in Russ Berrie & Co. v. United States, 27 CIT_, Slip Op. 03-122 (Sept. 17, 2003) (“Russ Berrie”), it is hereby
ORDERED that this Court’s Opinion and Judgment in Russ Ber-rie, holding that the subject merchandise should be classified under subheadings 9505.10.2500 and 9505.90.6000 of the Harmonized Tariff Schedule of the United States, are vacated; and it is further
ORDERED, ADJUDGED, and DECREED that the classification of the subject merchandise by the U.S. Bureau of Customs and Border Protection under subheadings 7117.19.90 and 7117.90.90 of the Harmonized Tariff Schedule of the United States is correct, in accor*1873dance with the Federal Circuit’s decision and mandate, and judgment is entered for Defendant.
SO ORDERED.